2022 UT App 130



               THE UTAH COURT OF APPEALS

      STATE OF UTAH, IN THE INTEREST OF S.T., Z.T., AND J.P.,
            PERSONS UNDER EIGHTEEN YEARS OF AGE.


                              K.S.,
                           Appellant,
                               v.
                         STATE OF UTAH,
                           Appellee.

                            Opinion
                        No. 20220029-CA
                    Filed November 17, 2022

       Eighth District Juvenile Court, Vernal Department
               The Honorable Ryan B. Evershed
                          No. 1175935

           Sheleigh A. Harding, Attorney for Appellant
          Sean D. Reyes, John M. Peterson, and Joseph A.
                 Stewart, Attorneys for Appellee
                Martha Pierce, Guardian ad Litem

   JUDGE MICHELE M. CHRISTIANSEN FORSTER authored this
 Opinion, in which JUDGE GREGORY K. ORME and SENIOR JUDGE
                  KATE APPLEBY concurred.1

CHRISTIANSEN FORSTER, Judge:

¶1     Following a bench trial, the juvenile court entered an order
terminating K.S.’s (Mother) parental rights to her children, J.P.,
S.T., and Z.T. (collectively, the Children). Mother contends the
court erred in determining the State made reasonable efforts to


1. Senior Judge Kate Appleby sat by special assignment as
authorized by law. See generally Utah R. Jud. Admin. 11-201(7).
                             In re S.T.


provide reunification services to her and in concluding
termination of her parental rights was in the best interest of the
Children. Because Mother has not persuaded us that the juvenile
court committed reversible error, we affirm its order terminating
Mother’s parental rights.


                        BACKGROUND2

¶2     Mother is the biological mother of all three children. In
March 2014, the biological father of the two oldest children died.
After his death, Mother began a relationship with R.P. (Father),
who is the biological father to the youngest child.

¶3     Mother and Father have a history of illegal drug use,
substance abuse, and domestic violence. In June 2019, they were
involved in a domestic violence incident that took place in front
of the Children. In response, the Division of Child and Family
Services (DCFS) filed a petition seeking protective supervision
services. In August 2019, the juvenile court adjudicated the
Children as abused and neglected by Mother and Father; the
Children were placed under the protective supervision of the
State but were not removed from the home. The court ordered
DCFS to provide protective supervision services to the family and
to work with Mother and Father to create a Child and Family Plan
(the service plan). Mother and Father also were ordered to
“remain drug and alcohol free.”

¶4    DCFS prepared the service plan “with the input of the
parents.” A disposition hearing was held in September 2019,
during which the juvenile court reviewed the service plan and



2. “We recite the facts in the light most favorable to the juvenile
court findings.” In re J.M., 2020 UT App 52, n.1, 463 P.3d 66
(quotation simplified).


 20220029-CA                     2              2022 UT App 130
                            In re S.T.


determined that the services offered by DCFS constituted
“reasonable efforts” on the part of DCFS.

¶5     The Children remained under in-home protective custody
from August 2019 until February 2020. During that time, the court
held three review hearings. At each of these hearings, the court
found that “DCFS had made reasonable efforts to provide services
and finalize” the service plan. However, Mother and Father were
continually non-compliant with the service plan. The couple had
engaged in another physical fight in the presence of the Children,
and each had relapsed into using methamphetamine and refused
drug testing.

¶6      In February 2020, Mother was arrested for driving under
the influence with the Children in the vehicle. Following Mother’s
arrest, the guardian ad litem filed a Motion for Expedited
Placement and Temporary Custody. At a shelter hearing on the
motion, the juvenile court removed the Children from Mother and
Father’s custody and placed them in the temporary custody of
DCFS.

¶7      In March 2020, DCFS filed a new Child and Family Plan
(the Plan). The juvenile court held a second disposition hearing,
during which it found that Mother, Father, and DCFS had worked
together to create the Plan that would address the issues in the
case. Among other things, the Plan required that Mother and
Father (1) remain drug and alcohol free, (2) participate in random
drug testing, (3) attend NA/AA or any other approved group
meetings on a weekly basis, (4) complete a substance abuse and
mental health assessment and follow the resulting
recommendations, (5) have no new convictions or arrests and
work to resolve any current charges, (6) establish gainful
employment and maintain stable housing for the Children,
(7) notify DCFS of any changes in living arrangements,
(8) maintain regular contact with their DCFS caseworker,
(9) attend all family team meetings and court hearings,



 20220029-CA                    3              2022 UT App 130
                               In re S.T.


(10) complete parenting classes recommended by DCFS,
(11) attend a trauma-informed parenting class, and (12) work with
Family First or Peer Parenting to establish additional parenting
skills. The court adopted the Plan, concluding that the
reunification services outlined in the Plan constituted “reasonable
efforts” by DCFS.

¶8     DCFS continued to provide reunification services to
Mother and Father until February 2021. During the period when
services were provided, the juvenile court held regular review
hearings. At the conclusion of each hearing, the court specifically
found that “DCFS had made reasonable efforts to provide
services.”

¶9     In February 2021, the court convened a permanency
hearing. During the hearing, the court found that “[r]easonable
efforts were made by DCFS . . . to provide services and finalize
the [Plan] and its permanency goal of reunification,” but “[t]he
parents have failed to participate in, to comply with . . . , or to meet
the goals of” the Plan. As a result, the court terminated all
reunification services and changed the Children’s primary
permanency goal to adoption.

¶10 Thereafter, the State filed a Petition for Termination of
Parental Rights. A two-day trial on the petition was held in
October and November 2021, at the close of which the court found
that the State had proved multiple statutory grounds for
termination. The court then evaluated whether termination of
Mother’s parental rights was in the Children’s best interest. On
this point, the court made sixteen findings. Among other things,
the court considered that the Children had been residing with the
foster parents since November 2020. The court found that during
that time, the Children and the foster parents “developed bonds
of love and affection”; the Children “integrated into the home
with the foster parents”; the foster parents “cared for the
[C]hildren’s emotional, physical and mental needs”; and the



 20220029-CA                       4               2022 UT App 130
                             In re S.T.


Children “look to the foster parents for parental guidance, love,
and affection.” Overall, while in the foster parents’ home, the
Children developed “much greater emotional ties with the foster
parents than with Mother,” had made “remarkable strides . . .
both emotionally and physically,” and “went from struggling
academically and emotionally to thriving in both areas.”

¶11 In comparison, the court found that Mother was
“unwilling or unable” to take steps to “improve the [C]hildren’s
lives and ability to function in society” or to “care[] for the
[C]hildren’s emotional, physical and mental needs.” Visitation
with Mother had negatively affected the Children. Following
parent time, they “would act out in sexual ways and act in a
violent manner.” However, after the court discontinued parent
time, “all the significant behavioral issues stopped.” Finally, the
court recognized that although Mother had made “some recent
efforts to adjust her circumstances, conduct, and conditions,”
these recent efforts, which “were made over two years after the
initial in-home case was opened,” were not “sufficient to make it
in the Children’s best interest to . . . return them to her care.”

¶12 Based on these findings, the juvenile court concluded it
was in the best interest of the Children to terminate Mother’s
parental rights so the Children could be adopted by the foster
parents.

¶13 The juvenile court also determined it was “strictly
necessary” to terminate Mother’s parental rights to facilitate that
adoption. During the court’s oral ruling at the termination
hearing, it explained that it considered alternative placement
options before concluding it was strictly necessary to terminate
Mother’s parental rights. Specifically, the court considered
placement with Mother, Father, and Mother’s family. However,
because the Children could not be safely returned at that time to
any of those individuals, “the only options” left would be to
“terminate parental rights” or to “place [the Children] in the



 20220029-CA                     5              2022 UT App 130
                              In re S.T.


permanent custody and guardianship of the foster parents.” The
court memorialized this explanation in its written ruling, stating
that prior to its strictly necessary determination, it “considered
other options for the [C]hildren including placement with a
family member, guardianship with foster parents, and returning
the [C]hildren to Mother and/or [Father].” However, “adoption
with the foster parents” would best “satisf[y] the [C]hildren’s
need for safety, stability, and permanency.”


            ISSUES AND STANDARDS OF REVIEW

¶14 Mother now appeals the juvenile court’s order terminating
her parental rights and raises two issues for our review. First,
Mother argues the juvenile court erred in concluding DCFS made
reasonable efforts to reunite her with the Children. “A court’s
determination that DCFS made reasonable efforts to provide
reunification services involves an application of statutory law to
the facts that presents a mixed question of fact and law, requiring
review of the juvenile court’s factual findings for clear error and
its conclusions of law for correctness, affording the court some
discretion in applying the law to the facts.” In re N.K., 2020 UT
App 26, ¶ 15, 461 P.3d 1116 (quotation simplified). However,
Mother acknowledges that she did not raise this argument below,
and she therefore asks us to review the court’s reasonable-efforts
finding for plain error. In other words, she asks us to conclude
that the reunification services provided by the State were so
obviously insufficient that the court should have been aware of
the deficiencies and plainly erred in concluding that DCFS had
made reasonable efforts. To succeed on a claim of plain error,
Mother must show that “(1) an error exists; (2) the error should
have been obvious to the [juvenile] court; and (3) the error is
harmful, i.e., absent the error, there is a reasonable likelihood of a
more favorable outcome.” See In re J.A.L., 2022 UT 12, ¶ 12, 506
P.3d 606 (quotation simplified).




 20220029-CA                      6               2022 UT App 130
                             In re S.T.


¶15 Second, Mother argues the juvenile court abused its
discretion in determining that terminating her parental rights was
in the best interest of the Children. “The best interest inquiry is a
fact-like mixed determination of law and fact that is subject to
deferential review.” Id. ¶ 17 (quotation simplified). “The juvenile
court’s best interest analysis may be set aside if it is against the
clear weight of the evidence.” Id. (quotation simplified).3


                            ANALYSIS

                       I. Reasonable Efforts

¶16 Mother first argues the juvenile court erred in determining
that the State made reasonable efforts to provide services that
would help her resolve her parenting deficiencies and allow her
to regain custody of the Children. In particular, Mother contends
DCFS did not provide her with domestic violence services or
sufficient mental health services, which were needed to address
the “central issues” in this case. Mother concedes that she did not
challenge the court’s reasonable-efforts determination below and
asks us to review its conclusion for plain error. Thus, to succeed
on this claim, Mother must show that a harmful error exists and




3. Mother also argued the juvenile court erred in weighing her
past parental fitness with her current parental fitness, and that the
evidence was insufficient to support the court’s finding that
statutory grounds existed to terminate her parental rights. As part
of this argument, Mother asked us to overturn this court’s recent
decision in In re J.M., 2020 UT App 52, 463 P.3d 66. However,
during oral argument before this court, Mother conceded that this
case does not directly implicate the holding in In re J.M. and
therefore withdrew her challenge as to this issue.


 20220029-CA                     7               2022 UT App 130
                              In re S.T.


that the error should have been obvious to the juvenile court. See
In re J.A.L., 2022 UT 12, ¶ 12, 506 P.3d 606.4

¶17 When the juvenile court orders DCFS to provide
reunification services to a parent, the court must find that
“reasonable efforts” were made to provide those services before
the court may terminate the parent’s rights. Utah Code Ann. § 80-
4-301(3)(a) (LexisNexis Supp. 2022). “A reasonable effort is a fair



4. Utah appellate courts have recently questioned whether plain
error review applies in civil cases. See, e.g., Cove at Little Valley
Homeowners Ass’n v. Traverse Ridge Special Service Dist., 2022 UT
23, ¶¶ 36–44, 513 P.3d 658; Kelly v. Timber Lakes Prop. Owners Ass’n,
2022 UT App 23, ¶¶ 28–44, 507 P.3d 357. In Kelly, this court
concluded that “unless expressly authorized by rule, the plain
error exception to our preservation rule does not properly extend
to ordinary civil appeals.” 2022 UT App 23, ¶ 41 (emphasis added)
(citation omitted). The court noted, however, “that some civil
cases involve significant interests on par with those at issue in
criminal cases, such as . . . termination of parental rights,” but
stopped short of determining whether plain error should apply in
such cases. Id. ¶ 42 n.10; see also Cove, 2022 UT 23, ¶ 40 n.5 (“There
may be civil cases where the interests implicated—parental
termination cases, for example—present a compelling argument
for plain error review.”).
        In this case, although Mother raises a claim of plain error,
none of the parties have challenged the application of plain error
review in the context of a parental rights termination proceeding,
and the matter has not been briefed for our review. Accordingly,
we do not rule on the propriety of the plain error doctrine in
termination cases generally. Moreover, “even if the doctrine of
plain error does apply, [Mother] has failed to establish plain
error.” See In re J.A.L., 2022 UT 12, ¶ 12 n.3, 506 P.3d 606.
Therefore, “we simply hold that [Mother] has not carried her
burden of showing plain error.” See id.


 20220029-CA                      8               2022 UT App 130
                             In re S.T.


and serious attempt to reunify a parent with a child prior to
seeking to terminate parental rights.” In re K.F., 2009 UT 4, ¶ 51,
201 P.3d 985 (quotation simplified). “Reasonableness is an
objective standard that depends upon a careful consideration of
the facts of each individual case.” In re A.W., 2018 UT App 217,
¶ 29, 437 P.3d 640 (quotation simplified). Because reasonableness
determinations are fact-intensive, we afford the juvenile court
“broad discretion in determining whether reasonable
reunification efforts were made.” In re K.F., 2009 UT 4, ¶ 52.
“Generally, as long as DCFS has made a fair and serious attempt
to reunify a parent with a child prior to seeking to terminate
parental rights, [DCFS] has complied with its statutory
obligation.” In re A.W., 2018 UT App 217, ¶ 29 (quotation
simplified).

¶18 Here, at the second disposition hearing in March 2020,
DCFS was ordered to provide reunification services to Mother.
Prior to the hearing, Mother and DCFS worked together to create
the Plan, which would address the issues in the case. And at the
disposition hearing, Mother asked for additional amendments to
the Plan, which the court approved. As amended, the Plan
required, among other things, that Mother remain drug and
alcohol free and participate in random drug testing, complete a
substance abuse and mental health assessment and follow the
resulting recommendations, have no new convictions or arrests,
establish gainful employment and maintain stable housing, notify
DCFS of any changes in living arrangements, and maintain
regular contact with her DCFS caseworker. The court reviewed
the Plan and concluded that the reunification services outlined in
it constituted “reasonable efforts” by DCFS.

¶19 Mother has not met her burden on appeal to demonstrate
that the omission of domestic violence services from the Plan and
more robust mental health services would have been an obvious
oversight that the court should have identified and remedied, and
she therefore cannot show the juvenile court erred in concluding


 20220029-CA                     9              2022 UT App 130
                            In re S.T.


that the State made reasonable efforts. First, despite domestic
violence services not being required by the Plan, DCFS in fact
provided such services. For example, at trial, Mother’s DCFS
caseworker testified that the in-home services included services
to deal with Mother and Father’s domestic violence incidents.
And Mother and her DCFS caseworker had “multiple”
conversations in which they discussed options about how Mother
could leave Father, including that Mother could move into a
women’s shelter. Mother’s caseworker also discussed with her the
possibility of reaching out to work with a victim advocate.
Eventually, Mother decided to go to the shelter, at which point
her caseworker transported her there. Once at the shelter, Mother
received treatment, “broke[] up” with Father, and obtained a
protective order against him. Nevertheless, Mother continued to
spend time with Father, visiting his home “multiple times” and
eventually moving back into the same home.

¶20 Second, Mother’s claim that because of insufficient mental
health services, her “mental health issue”—bipolar II disorder—
“was not timely discovered and was never treated” is not
supported by the record. The Plan, which Mother helped to draft
and agreed to comply with, required that she complete a
substance abuse and mental health assessment and follow up
with the recommendations from the assessment. Despite Mother’s
agreement to follow the Plan, she was inconsistent in attending
therapy throughout the case. From the start of the case, Mother’s
group therapy attendance was “[i]ntermittent.” And although
Mother’s individual therapy attendance at the beginning of the
case was “pretty consistent,” there were periods when her
therapist “didn’t hear from her or see her,” including a six-month
period from June 2020 to December 2020. Then, in December 2020,
Mother “re-engaged in therapy.” Approximately two months
later, in February 2021, she was diagnosed with bioplar II
disorder. Following her diagnosis, Mother began taking




 20220029-CA                   10              2022 UT App 130
                             In re S.T.


medication and increased the frequency with which she attended
therapy.

¶21 Moreover, even if there were additional domestic violence
services or more robust mental health services offered that could
have assisted in reunification, Mother did not request either of
these things even though she had multiple opportunities to do so;
therefore, their omission cannot be considered obvious. See In re
J.A.L., 2022 UT 12, ¶ 12. Mother and DCFS worked together to
formulate the Plan, which was put in place to address all the
issues that led to the Children’s removal and prevented Mother
from being a fit parent. During this process, Mother indicated to
DCFS that domestic violence was no longer an aspect of her
relationship with Father. The juvenile court examined the Plan at
the second disposition hearing and without any objection from
Mother, approved it, finding that it constituted reasonable efforts
by DCFS. Following its adoption, the court reviewed the Plan at
least seven times and concluded during each review that DCFS
had engaged in reasonable efforts to provide services. At no point
did Mother object to the court’s findings or indicate that she
needed additional or different services. Mother’s “complaints
about what [she] considers to be insufficient help from DCFS
should have been brought to the attention of the juvenile court to
address before the termination trial.” See In re N.K., 2020 UT App
26, ¶ 20, 461 P.3d 1116; see also In re A.W., 2018 UT App 217, ¶ 31
(affirming a finding of reasonable efforts where the father ignored
“several times in the record in which the juvenile court made an
unchallenged periodic finding—before its termination order—
that DCFS had made reasonable efforts to provide him with
reunification services”); In re A.C., 2004 UT App 255, ¶ 17, 97 P.3d
706 (“The State has the obligation to make reasonable efforts, but
it is the parent’s responsibility to demand services if they are not
offered prior to the termination hearing.” (quotation simplified)
(quoting In re G.C., No. 02-0307, 2002 WL 535453, at *2 (Iowa Ct.
App. Apr. 10, 2002))). In light of Mother’s participation in drafting



 20220029-CA                     11              2022 UT App 130
                             In re S.T.


the Plan and her failure to notify the court that she needed
additional or different services or to object to the court’s interim
findings that DCFS was making reasonable efforts to reunify
Mother and the Children, we cannot conclude that the court’s
determination was in error, much less that any error would have
been obvious.

¶22 Finally, beyond arguing that an obvious error existed,
Mother has not demonstrated how any alleged errors were
harmful. The record is replete with evidence that Mother failed to
comply with the Plan. In the order terminating Mother’s parental
rights, the juvenile court found, among other things, that
(1) “Mother continued to use illegal drugs throughout the case
and failed to fully participate in the drug testing as required”;
(2) “Mother never had a significant period of time where she
called in for testing, tested clean, and otherwise demonstrated
that she was able to stay clean and sober”; (3) “Mother failed to be
consistent with her substance abuse therapy during the case”;
(4) Mother had “several interactions with law enforcement,
including convictions and arrests”; (5) “Mother was an active
participant in many of the [domestic violence] incidents” with
Father and she “continued to reside with him or returned to a
relationship with him”; (6) “Mother failed to establish a stable and
appropriate home for the [C]hildren”; (7) “Mother failed to
update DCFS of any change in living conditions throughout the
case”; (8) “visitation with the [C]hildren was at times inconsistent
or non-existent”; (9) Mother “failed to attend all hearings and
family team meetings as required”; and (10) “Mother failed to
complete a parenting class, or the Trauma-informed parenting
class.” Because Mother has not shown how additional domestic
violence services or mental health services would have prevented
any of the foregoing failures, she has not persuaded us that she
was prejudiced by any alleged error.

¶23 In sum, “the process of reunification is recognized as a two
way street which requires commitment on the part of the parents,


 20220029-CA                    12              2022 UT App 130
                               In re S.T.


as well as the availability of services from the State.” In re A.H.,
2021 UT App 57, ¶ 47, 493 P.3d 81 (quotation simplified). Here,
DCFS offered Mother domestic violence services, and the delay in
Mother’s diagnosis of bipolar II disorder was not the result of
DCFS’s failure to provide adequate mental health services but
was instead the result of Mother not attending therapy for a six-
month period. “While DCFS’s provision of various services and
attempts to help [Mother] were reasonable, [Mother] bore the
responsibility of participating in and completing those
services . . . .” Id. ¶ 48. Accordingly, the juvenile court did not err
in concluding that DCFS made reasonable efforts to provide
reunification services to Mother.

                   II. Best Interest of the Children

¶24 Next, Mother argues the juvenile court abused its
discretion in concluding that termination of her parental rights
was in the best interest of the Children. Mother contends the
court’s best interest analysis was “conclusory and clearly
inadequate” inasmuch as the court did not assess whether there
were placement options for the Children other than adoption.

¶25 “Because the relationship between parent and child is
constitutionally protected, a court may only terminate parental
rights upon a finding that termination is strictly necessary to the
best interests of the child.”5 In re N.K., 2020 UT App 26, ¶ 23, 461


5. To terminate a parent’s rights, Utah law requires that both
elements of a two-part test are satisfied. “First, the court must find
that one or more of the statutory grounds for termination are
present. Second, the court must find that termination of the
parent’s rights is in the best interests of the child.” In re N.K., 2020
UT App 26, ¶ 21, 461 P.3d 1116 (quotation simplified). Here,
Mother challenged the court’s determination that statutory
grounds for termination are present. However, during oral
                                                         (continued…)


 20220029-CA                      13               2022 UT App 130
                              In re S.T.


P.3d 1116 (quotation simplified). In a case in which the child is not
in the parent’s physical custody, the court conducting the best
interest analysis must address certain specific considerations. See
Utah Code Ann. § 80-4-303(1) (LexisNexis Supp. 2022); see also In
re J.A.L., 2022 UT 12, ¶ 20, 506 P.3d 606. These specific
considerations include “the physical, mental, or emotional
condition and needs of the child and the child’s desires regarding
the termination”; “the effort the child’s parent or parents have
made to adjust the parent’s or parents’ circumstances, conduct, or
conditions to make it in the child’s best interest to return the child
to the child’s home”; and “any other factor that the juvenile court
considers relevant.” Utah Code Ann. § 80-4-303(1); see also In re
J.A.L., 2022 UT 12, ¶ 20.

¶26 Moreover, as part of the best interest analysis, the court
must “determine if termination is strictly necessary.” In re B.T.B.,
2020 UT 60, ¶ 55, 472 P.3d 827. This inquiry “requires courts to
explore whether other feasible options exist that could address the
specific problems or issues facing the family, short of imposing
the ultimate remedy of terminating the parent’s rights.” Id. ¶ 67
(quotation simplified). The court must assess whether an
alternative arrangement, such as a permanent guardianship, “can
equally protect and benefit the children in the case before it.” In re
J.A.L., 2022 UT 12, ¶ 25 (quotation simplified). That assessment
“requires analysis of the particularized circumstances of the case”
and cannot be satisfied merely by the “categorical concern that a




argument before this court, Mother conceded that the caselaw on
which she based her challenge did not apply here and accordingly
withdrew her challenge to the court’s statutory grounds
determination. See supra note 3. As a result, we do not address the
court’s conclusion that there are statutory grounds for
termination and instead focus only on the court’s best interest
determination.


 20220029-CA                     14               2022 UT App 130
                             In re S.T.


permanent guardianship is not as stable or permanent as an
adoption.” Id.

¶27 Citing In re J.A.L., Mother contends the juvenile court’s best
interest analysis was “conclusory and clearly inadequate.” In
support, Mother points to the court’s finding that adoption by the
foster parents would best “satisf[y] the [C]hildren’s need for
safety, stability, and permanency,” and argues the court “did not
analyze the particular circumstances of the case” but instead
reached a “bare and summary conclusion” that “adoption is more
safe, stable and permanent than permanent custody and
guardianship.” Mother’s argument is unavailing.

¶28 First, Mother mischaracterizes the juvenile court’s best
interest findings. In conducting the best interest analysis, the
court correctly analyzed the Children’s needs and determined
that terminating Mother’s parental rights was strictly necessary
and in their best interest. Because the Children were not in
Mother’s custody at the time of the termination hearing, the court
analyzed the “specific considerations” listed in Utah Code section
80-4-303(1), as well as the availability of other feasible custody
options. See id. ¶¶ 20, 24.

¶29 As to the first specific consideration, the court examined
“the physical, mental, or emotional condition and needs” of the
Children. See Utah Code Ann. § 80-4-303(1)(a). The court found
that while the Children were living with the foster parents, they
made “remarkable strides . . . both emotionally and physically”
and “went from struggling academically and emotionally to
thriving in both areas.” The Children and the foster parents
“developed bonds of love and affection for one another,” and the
Children developed “much greater emotional ties with the foster
parents than with Mother.” The foster parents “cared for the
[C]hildren’s emotional, physical and mental needs,” and in turn
the Children “look to the foster parents for parental guidance,
love, and affection.” In addition, the court noted that parent time



 20220029-CA                    15              2022 UT App 130
                              In re S.T.


with Mother had negatively affected the Children; following visits
with Mother, the Children “would act out in sexual ways and act
in a violent manner.” However, after the court discontinued the
parent time, “all the significant behavioral issues stopped.”

¶30 Next, the court considered the effort Mother made to adjust
her “circumstances, conduct, or conditions” to make it in the
Children’s best interest to return to her custody. See id. § 80-4-
303(1)(b). The court recognized that Mother had made “some
recent efforts to adjust her circumstances, conduct, and
conditions” but ultimately determined that her efforts, which
“were made over two years after the initial in-home case was
opened,” were not “sufficient to make it in the Children’s best
interest to . . . return them to her care.”

¶31 Based on these findings, the court concluded it was in the
best interest of the Children to terminate Mother’s parental rights.
And after “consider[ing] other options for the [C]hildren
including placement with a family member, guardianship with
foster parents, and returning the [C]hildren to Mother and/or
[Father],” the court concluded that in this case, “adoption with the
foster parents” would best “satisf[y] the [C]hildren’s need for
safety, stability, and permanency.” Accordingly, the court found
it “strictly necessary to terminate . . . [Mother’s] parental rights so
the [C]hildren may be adopted and receive the permanency they
deserve.”

¶32 In sum, the juvenile court carefully conducted its best
interest analysis in compliance with the relevant statutory
provisions and current caselaw. Mother’s assertion that the court
“did not analyze the particular circumstances of the case”
mischaracterizes the court’s findings because it selectively
addresses only one finding while ignoring the other fifteen, and
Mother has not grappled with the court’s other findings
supporting the conclusion that adoption is preferable in this case.
When considered as a whole, the findings demonstrate that the



 20220029-CA                      16               2022 UT App 130
                             In re S.T.


court satisfied its duty to analyze the particular circumstances of
the case and to assess the feasibility of placement options other
than adoption for the Children.6


                          CONCLUSION

¶33 Mother has not shown that the juvenile court clearly erred
in determining that DCFS made reasonable efforts to provide
reunification services, nor has she shown that the court’s best
interest determination was against the clear weight of the
evidence. Accordingly, we affirm the juvenile court’s order
terminating Mother’s parental rights.




6. In cases such as this in which children have developed strong
emotional ties with their foster parents and alternative placement
options—such as a permanent guardianship—do not exist, the
juvenile court may properly determine that termination of the
parent’s rights is strictly necessary and in the children’s best
interest. Where only one feasible custody option exists, the
“categorical concern” that adoption is more stable than a
permanent guardianship is not implicated. See In re J.A.L., 2022
UT 12, ¶ 25; see also In re D.G., 2022 UT App 128, ¶ 8 n.2 (reasoning
that where the juvenile court “was not presented with any feasible
option for a guardianship placement,” the juvenile court’s finding
that “termination of [the mother’s] rights was strictly necessary”
was not against the clear weight of the evidence). Put simply,
where only one option exists, the court has nothing to weigh.


 20220029-CA                     17              2022 UT App 130